Citation Nr: 0525602	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  96-18 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of Department of Veterans Affairs 
(VA) benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1960 to May 1963 and 
May 1968 to September 1975.  He also had active service from 
September 1959 to March 1960 under another name.  The veteran 
died in January 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 decision of the VA 
Regional Office (RO) in New Orleans, Louisiana, that denied 
the appellant recognition as the veteran's surviving spouse 
for VA benefit purposes.  This is a contested claim.  

The Board remanded the appeal on September 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

The appellant's representative, in a July 2005 presentation, 
at page 5, has noted that it does not appear that evidence 
received as a result of development following the Board's 
September 2003 remand has been fully adjudicated and 
addressed prior to return of the appeal to the Board.  

The Board's September 2003 remand directed additional 
development and due process actions to be accomplished.  
Included were the requirements that the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002), be complied with, that attempts be made to 
obtain additional evidence, that the appellant's claim be 
readjudicated and a supplemental statement of the case 
issued, and that contested claim requirements be complied 
with.  The record reflects that attempts have been made to 
obtain the additional evidence requested, and that much 
additional evidence has been received, including service 
records and VA treatment records.  However, the record 
indicates that a May 2004 letter, apparently attempting to 
inform the appellant with respect to the VCAA, was addressed 
to the veteran, who is deceased, at the appellant's apartment 
number that had previously been reported by her.  However, a 
July 2003 communication from the appellant, the most recent 
communication prior to the May 2004 letter, reflects a 
different apartment number.  A July 2004 communication from 
the appellant reflects a still different address from that 
previously reported.  

Further, the record does not indicate that the appellant's 
claim was readjudicated following the receipt of the 
additional evidence, nor was a supplemental statement of the 
case issued.  Also, it does not appear that, following the 
September 2000 remand, any attempt was made to comply with 
contested claim requirements.  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  Provide VCAA notification to the 
appellant as well as to M. E. P. G., the 
person who has been recognized as the 
surviving spouse of the veteran.  

2.  Ensure that contested claim 
requirements as required by 38 
U.S.C.A. § 7105A(b) and 38 C.F.R. 
§§ 19.101 and 19.102, as applicable, have 
been complied with.  

3.  Then, readjudicate the appellant's 
claim in light of the additional 
evidence.  If the determination remains 
unfavorable to the appellant, the RO 
should furnish her and her representative 
a supplemental statement of the case, as 
well as the person recognized as the 
veteran's surviving spouse in order to 
comply with contested claim requirements.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

